IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              November 21, 2007
                               No. 07-60007
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

OLUTOSIN AKINRIN UDEMEZUE

                                          Petitioner

v.

MICHAEL B. MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A96 031 965


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Olutosin Akinrin Udemezue, a native and citizen of Nigeria, petitions for
review of the Board of Immigration Appeals (BIA) decision affirming the denial
of her applications for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Udemezue sought relief based on her fear
that her minor United States citizen daughter would be forced to undergo female
genital mutilation (FGM) if Udemezue was removed to Nigeria. She contends
that this is a well-founded fear and that the immigration judge (IJ) erred by

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60007

focusing on the fact that her daughter was not the child of her former husband
who had supported imposing FGM on her two older children. She also asserts
that the evidence is insufficient to show that her daughter would be safe if she
relocated to a different region in Nigeria.
      To the extent that the BIA adopted and affirmed the IJ's decision, the IJ's
decision is the final agency determination for judicial review. Mikhael v. INS,
115 F.3d 299, 302 (5th Cir. 1997). There is substantial evidence to support the
IJ’s determination that Udemezue did not meet the standards for asylum or
withholding of removal based on her fear that her United States citizen daughter
would be subjected to FGM if she returned to Nigeria. See Niang v. Gonzales,
492 F.3d 505, 511–13 (4th Cir. 2007) (rejecting a similar claim by an asylum
applicant from Senegal). The IJ found that the practice of FGM was declining in
Nigeria and that Udemezue had not shown that she could not safely relocate
within Nigeria. Udemezue has not shown that the evidence compels a contrary
conclusion. See Efe v. Ashcroft, 293 F.3d 899, 905 (5th Cir. 2002).
      Udemezue has abandoned any claims for humanitarian asylum or relief
under the CAT due to her failure to adequately brief these issues. See Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, the petition for review is DENIED.




                                        2